Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00322-CV

                                   VACZILLA TRUCKING, LLC,
                                           Appellant

                                               v.
                                            CINTAS
                                     CINTAS CORPORATION,
                                            Appellee

                      From the 81st Judicial District Court, Karnes County, Texas
                                 Trial Court No. 13-03-00059-CVK
                                Honorable Ron Carr, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 3, 2014

DISMISSED

           Appellant has filed a motion to dismiss this appeal and requests that we tax costs of appeal

against the party incurring same. The motion contains a certificate of conference stating that

appellee is not opposed the motion. Therefore, we grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against the party incurring same. See id. 42.1(d).

                                                     PER CURIAM